O’Donnell, J.,
dissenting.
{¶ 56} I respectfully dissent. In my view, the Geauga Lake attractions known as Grizzly Run, Mind Eraser, and Skyscraper are not items of personal property; rather, each is a structure and therefore falls within the definition of real property as specified by R.C. 5701.02. As provided in R.C. 5701.02(E), a structure consists of “a permanent fabrication or construction, other than a budding, that is attached or affixed to land, and that increases or enhances utilization or enjoyment of the land.” This is, in my view, an accurate description of these three amusements.
{¶ 57} It is of no consequence that any of them would have no value if a person subsequently purchased the property for a different purpose because that is not the test provided by the General Assembly for determining whether property is to be classified as personalty or realty.
{¶ 58} As defined in R.C. 5701.03(B), a business fixture is “an item of tangible personal property that has become permanently attached or affixed to the land or *84to a building [or] structure* * * that primarily benefits the business conducted by the occupant on the premises and not the realty. ‘Business fixture’ includes, but is not limited to, machinery, equipment, signs, storage bins and tanks, * * * and broadcasting, transportation, transmission, and distribution systems * * *.” A business fixture also means “those portions of buildings, structures, and improvements that are specially designed, constructed, and used for the business conducted in the building, structure, or improvement, including, but not limited to, foundations and supports for machinery and equipment.” Id.
Buckingham, Doolittle & Burroughs, L.L.P., Steven A. Dimengo, and David W. Hilkert, for appellant.
Jim Petro, Attorney General of Ohio, and Richard C. Farrin, Assistant Attorney General, for appellee.
{¶ 59} Literal application of this three-part definition of a business fixture to the three amusement attractions involved in this appeal reveals that they are not tangible personal property that have been attached to real estate, nor are they akin to machinery, equipment, or signs, etc., nor are they structures specially designed, constructed, and used for business conducted in a structure, such as a foundation or a machinery support, because the amusement attractions are themselves structures as defined in R.C. 5701.02(E).
{¶ 60} For the foregoing reasons, I dissent from the majority’s opinion and would hold that Funtime’s amusement rides constitute structures included in the definition of real property.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.